Treat, J.
Under the admissions of counsel that the defendant does not infringe the fourth and fifth claims of the reissued patent sued on, (No. 9,818,) the court is brought sharply to a determination of the question as to whether the other claims in the said reissued patent are expansions of the original patent, and void in law. The struggle seems to be to cover, under reissue, the frame-work employed on the pump, of which there was nothing suggested in the original patent. Hence the court holds that the first, second, third, and sixth claims of said reissued patent are unlawful expansions of the original patent, and therefore void.
Bill dismissed, with- costs.